IN THE COURT OF APPEALS OF TENNESSEE
                                  AT NASHVILLE
                  ______________________________________________        FILED
REECE HOWELL, III,
                                                                           July 27, 1999
RICHARD HOWELL and
wife, MITZI S. HOWELL,
                                                                       Cecil Crowson, Jr.
                                                                      Appellate Court Clerk
       Plaintiffs-Appellees,
                                                       Lincoln Circuit No. 219-94
Vs.                                                    C.A. No. 01A01-9806-CV-00301

C. WELDON HOWELL and
wife, LILLY L. HOWELL,

      Defendants-Appellants.
____________________________________________________________________________

                    FROM THE LINCOLN COUNTY CIRCUIT COURT
                       THE HONORABLE LEE RUSSELL, JUDGE



                                   John J. Archer of Nashville
                                         For Appellees

                            Henry, Henry & Speer, P.C., of Pulaski
                                       For Appellants




            REVERSED IN PART, AFFIRMED IN PART AND REMANDED

                                          Opinion filed:




                                                               W. FRANK CRAWFORD,
                                                               PRESIDING JUDGE, W.S.


CONCUR:

ALAN E. HIGHERS, JUDGE

HOLLY KIRBY LILLARD, JUDGE


       This appeal involves a dispute among landowners over two small parcels of property.

Defendants/appellants, C. Weldon and Lilly Howell (collectively hereinafter “Weldon”), appeal

the trial court’s order partially granting judgment in favor of plaintiff/appellee, C. Reece Howell,
III (Reece).

          The parties to this appeal are closely related as Reece and Weldon are nephew and uncle

respectively. Reece owns approximately seventy (70) acres known as the North and South

Patrick tracts (Patrick tracts) contiguous on the north and east with Weldon’s land of

approximately twenty (20) acres known as the UCL tract. A plat of the properties is attached as

an addendum to this Opinion.

          A brief history of the subject land is warranted. In 1936, C. R. Howell, Sr. (C.R., Sr.)

purchased a tract of land of approximately twenty (20) acres from the Union Central Life

Insurance Company. This property became known as the UCL tract. That same year C.R., Sr.

sold the UCL tract but retained a strip of land approximately sixteen and one-half (16.5) feet

wide and one thousand feet (1000) long that ran along the western border of the UCL tract. This

strip of land became known as the Passway Parcel. C.R., Sr. also retained a small portion of land

on the eastern boundary of the UCL tract which contained a spring and was known as the Springs

Parcel or West Waterworks Parcel (Springs Parcel). In 1950, C.R., Sr. conveyed the Springs

Parcel to Norman who subsequently conveyed it to Farrar.

          C.R., Sr. died a widower in 1958. His will directed his executors, C.R. Howell, Jr. (C.R.,

Jr.) and Weldon, to sell all his real estate and distribute the proceeds equally among his nine

children. At the time of his death, C.R., Sr. owned the Passway Parcel, yet his executors failed

to sell it.

          C.R., Jr., Reece’s father, acquired title to the UCL tract and later sold it to his brother

Don Stanley Howell (Stanley), Weldon’s brother and Reece’s uncle, in 1966. The deed

transferring the UCL to Stanley specifically excluded both the Passway Parcel and the Springs

Parcel.

          C.R., Jr. died in 1988 leaving all of his real property including the Patrick tracts and the

Passway Parcel to his wife, Reece’s mother1. She in turn conveyed the Patrick tracts and the

Passway Parcel to Reece by quitclaim deed in 1989.

          In 1991, Stanley sold the UCL tract to his brother Weldon. The deed specifically

excludes the Passway Parcel and the Springs Parcel. In 1996, Reece purchased the Springs


          1
        C.R., Jr. apparently believed he owned the Passway Parcel in fee simple at the time of
his death.

                                                   2
Parcel from the record owner Mary Alice Farrar Shideler.

       No one disputed the use of the Passway Parcel until 1994. At a birthday party for one

of the older members of the family, Reece told Weldon that he planned to put a mobile home for

his mother and grandmother on part of the Patrick tracts.2 Reece also told Weldon that he

wanted to use the Passway Parcel as it was the easiest means of ingress and egress from the

proposed area. The parties disputed the ownership of the Passway Parcel and discussion took

place over the use of the strip of land.

       The parties did not reach an agreement; however, Reece placed the mobile home on his

property and began the placement of a waterline across the Passway Parcel. In retaliation,

Weldon locked a gate from the road into the Passway which denied Reece access to the Patrick

tracts by way of the Passway.

           Reece, along with his son and daughter-in-law, filed suit for damages and to enjoin

Weldon from interfering with their means of ingress and egress along the Passway Parcel. At

this point both parties apparently believed that each owned the Passway Parcel outright by

express deed. However, after checking the chain of title, Reece learned that the Passway Parcel

should have been sold by the executors of C.R., Sr. estate in 1958. The failure of the executors

to sell the property made all nine children co-tenants in the property. The trial court ordered

Reece to join all the other co-tenants in the suit, but before he could do so, the owners of the

other seven-ninths conveyed their interests to Weldon. Also, Reece’s son and daughter-in-law

conveyed their interests in their lot back to Reece, and the litigation involved a dispute between

Reece and Weldon and his wife.

       Subsequently, Reece amended his complaint to include a claim that he and Weldon

owned the Passway Parcel as tenants in common. However, Reece also claimed that the

Passway Parcel was an apparent, visible, recognized and necessary means of access to the Patrick

tracts and thus he had an easement by implication. Further, he claimed that for at least thirty (30)

years owners of the Patrick tracts have made open, notorious and actual use of the Passway

Parcel, and thus a prescriptive easement existed. Finally, Reece claimed that Weldon had denied

him access to the Springs Parcel by erecting a fence. Reece requested the court to order Weldon


       2
        Reece sold a small portion of the Patrick tracts to his son, Richard and his daughter-in-
law. It was upon this small piece of land that the mobile home was placed.

                                                 3
to remove the locked gate denying access to the Passway Parcel, to grant him an easement across

the Passway Parcel, and to enjoin Weldon from trespassing on the Springs Parcel.

       Weldon answered Reece’s complaint and filed a counterclaim which asserted ownership

of the Passway Parcel by adverse possession, asked for damages in the amount of $25,000, and

in the alternative, asked that if the easement is granted by the court that the easement be one for

ingress and egress only and forbidding the placement of a water line. In Weldon’s answer to the

amended complaint, a claim was made for all property located within the fenced boundaries of

the UCL tract including the Springs Parcel.

       After a trial on the merits with testimony of numerous witnesses, the trial court issued

an order which stated in pertinent part:

                                             ORDER

                       This cause came to be heard on the 19th day of March,
               1997 before the Honorable Lee Russell, Judge, 17th Judicial
               District (Part II), upon the Complaint and Amended Complaint
               filed by the Plaintiffs, the responses of the Defendants thereto, the
               counter-claim filed by the Defendants, the response of the
               Plaintiffs thereto, the opening statements by counsel of record, the
               testimony of witnesses for all parties in open court, the deposition
               testimony of various witnesses, and upon the entire record from
               all of which the Court finds as follows:

                               *               *               *

                       6. Each party now claims to own the Passway in its
               entirety by various theories of adverse possession or prescription.
               Each side claims that they have been damaged by the other side’s
               use of the property since the dispute began. Plaintiff Reece
               Howell claims that the Defendants owe him money for land
               rental, unrelated to the boundary dispute, and the Defendants
               counter that they should be credited for expenditures for fence
               repair done. The Defendants claim that the Defendant wife’s
               longhorn cattle had horns damaged due to their frightened
               reactions to the Plaintiff’s traffic on the Passway. The
               Defendants complain that the Plaintiffs placed a waterline on the
               Passway, thereby damaging it. The Plaintiffs have amended their
               Complaint to seek resolution of an alleged dispute over an
               additional small parcel on the boundary between Reece Howell’s
               property and that of Weldon Howell.

                               *               *               *

                      10. The Plaintiffs and the Defendants are relative
               newcomers to any claim of ownership to the Passway, taking their
               deeds in 1989 and 1991 respectively. However, there was
               abundant proof at trial about the use of the Passway during the
               ownership of the parties’ predecessors in title. This trial court
               concludes that the Passway and the balance of the UCL property
               were not separated by any fence and that the owners of the UCL


                                                4
property and their renters generally made use of the Passway for
agricultural purposes. At times during the period since 1936 the
UCL tract was row cropped and the crops were planted up to the
fence on the west boundary of the Passway, so that the Passway
was at times cropped by the owners or renters of the UCL tract.
At other times, the owners or renters of the UCL tract ran
livestock in the Passway.

        11. On the other hand, this trial court finds that
periodically the Passway was used as a means of access for the
owners or renters of the Patrick tracts to have access to that
property from Prospect Road. At times the Passway was not
cropped to the fences so that access was possible, and at times
there appeared to be a crude road along the Passway. The
predecessors in title of the parties here, and the renters from those
predecessors in title, generally did not obtain the permission of
the predecessors in title of the other parties to make use of the
Passway. The various uses of the Passway apparently generated
no friction, no adverse claims until the 1990's.

        12. The proof in the case will not support an
abandonment of the Passway by C.R. Howell, Sr., or by those
who inherited from him. The parties to this litigation and the
other residuary beneficiaries of C.R. Howell, Sr., were therefore
co-tenants of the Passway. As such the possession of the
Passway would not be adverse to each other unless one party
communicated to the others an intention to the co-tenancy of the
other party, to attempt an ouster of the other co-tenants. . . . The
evidence in the present case is devoid of any such expression of
intention to claim an adverse interest or to accomplish an ouster,
at least before Reece Howell’s mother purported to convey the
entire Passway. Everyone assumed ownership of the strip,
incorrectly as it turns out, but no one attempted to exclude anyone
else from exercise of joint ownership. No one challenged anyone
else’s use of the land until the 1990's.

                *               *               *

        14. The Plaintiffs claim an interest in or prerogatives for
use across the Passway based on necessity or implication. The
claim is made that the Passway is the only practical access that
the Plaintiffs have to the “mesa” or western portion of their
property. Although the western portion of the Plaintiff’s property
is in fact higher than the rest of the property and more easily
accessed by the Passway, the proof at trial will not support the
proposition that the Passway is the only practical access to the
mesa. The evidence is overwhelming that other routes up to the
mesa are available and have in fact been used and are practical
even for light vehicle traffic.

        15. As to the Passway, this trial court finds that neither
side has suffered any damages as a result of the other co-tenants
using the property in a manner inconsistent with the other parties’
use of the property. The testimony on the injury to the longhorn
cattle was, in addition, highly speculative. The rental agreement
is found to have been for a period of nine and a half months, and
credit is given to the Defendants for the expense of the fencing.
As to the issue of the other parcel of property, the “West
Waterworks” property, it is held that parcel as it appears on the


                                 5
                               survey, Exhibit 2, belongs to the Plaintiffs. The proof in this case
                               does not support a claim by the Defendants to that property by
                               adverse possession or otherwise.

                                       16. The final issue is how to deal with future use of the
                               passway now that it has been adjudicated to belong one ninth to
                               the Plaintiffs and eight ninths to the Defendants. Arguably the
                               parties could be left as joint tenants until such time as a partition
                               is sought, but their proposed prospective uses of the property
                               appear to the court to be so inconsistent that continued co-tenancy
                               would guarantee future conflict and litigation. The property
                               could not practically be partitioned, the Plaintiffs have no
                               practical use for less than all of the Passway and the threat to the
                               Defendants’ cattle being the same if the Plaintiffs have use of any
                               portion of the Passway. The Passway will therefore be sold with
                               one-ninth of the net proceeds going to the Plaintiffs and eight
                               ninths to the Defendants. If parties cannot agree to a private sale,
                               then the property will be sold by the clerk.

                Weldon appeals the order of the trial court and requests this Court to determine the

following issues presented in appellants’ brief:

                               I. Whether the defendant Weldon Howell owns the Passway
                               Parcel by adverse possession.

                               II. Whether the defendants own the Springs Parcel by adverse
                               possession.

                               III. Whether the defendants’ counter-claim for damages should
                               have been sustained. . . .

                Reece also presents the following issues in his brief:

                               1. Whether the plaintiff Reece Howell, III, owned an easement
                               for ingress and egress over and across the passway parcel?

                               2. Whether the trial court erred in ordering a sale of the Passway
                               Parcel, although none of the parties asked for a sale of the
                               Passway Parcel or requested relief of that nature or type?

                               3. Whether the court erred in finding that the plaintiff Reece
                               Howell, III, owned a one-ninth (1/9) interest in the Passway
                               Parcel instead of a one-eight[h] (1/8) interest?

                Since this case was tried by the trial court sitting without a jury, we review the case de

novo upon the record with a presumption of correctness of the findings of fact by the trial court.

Unless the evidence preponderates against the findings, we must affirm, absent error of law.

T.R.A.P. 13(d).

                W e b e l i e v e t h a t a b r ie f s u m m a r i z a ti o n o f w i t n e s s te s t i m o n y i s h e l p f u l i n d e t e r m i n i n g t h e p r e p o n d e r a n c e i n t h e

p r e se n t c a s e .

                Danny Shelton, a n a t i v e o f L i n c o l n c o u n t y a n d a c a t t l e f a r m e r , w o r k e d f o r t h e D e l a p b r o t h e r s w h e n t h e y



                                                                                                  6
r e n t e d t h e U C L a n d P a t r i c k t r a c t s i n t h e 1 9 7 0 's . H e t h e n r e n t e d t h e P a t r i c k t r a c t s h i m s e l f f r o m 1 9 8 4 t o 1 9 9 2 . H e

t e s t i f i e d b y d e p o s i t i o n t h a t b e g i n n i n g i n t h e e a r ly 1 9 7 0 ' s u n t i l t h e l a t e 1 9 7 0 ' s h e u s e d t h e P a s s w a y P a r c e l t o a c c e s s th e

P a t r i c k t r a c t s f r o m P r o s p e c t R o a d a t l e a s t o n c e a w e e k . H e f u r t h e r c la i m e d t h a t t h e P a s s w a y P a r c e l a p p e a r e d t o b e a

f ie l d r o a d , a n d h e d i d n o t r e c a l l i t e v e r b e i n g p l a n t e d o v e r .

                Jerry Delap, n e p h e w o f C . R . , J r . a n d W e l d o n , t e s t i f i e d b y d e p o s i t i o n t h a t h e a n d h i s b r o t h e r r e n t e d b o t h

t h e U C L a n d P a t r i c k t r a c t s f r o m S t a n l e y H o w e l l f r o m t h e e a r l y 1 9 7 0 ' s u n t i l t h e l a t e 1 9 7 0 's a n d c o n t i n u e d t o r e n t o n l y

t h e U C L u n t il 1 9 8 4 . H e c l a i m e d t h a t t h e U C L t r a c t w a s p l a n t e d i n c o t to n a l l t h e w a y t o t h e w e s te r n f e n c e l i n e a n d t h a t

t h e P a s s w a y P a r c e l w a s a l s o p l a n t e d o v e r . H e s ta t e d t h a t h e w a s u n a w a r e t h a t a f a r m r o a d e v e n e x i s te d o n t h e U C L u n t il

t h e l a t e 1 9 7 0 ' s w h e n h e u s e d t h e P a s s w a y P a r c e l a f e w t i m e s t o a c c e s s th e P a t r ic k t r a c t s i n o r d e r to r e m o v e h a y .

                James V. Beyer, a p r o f e s s i o n a l l a n d s u r v e y o r , t e s t i f i e d t h a t h e p r e p a r e d a s u r v e y o f t h e U C L a n d P a t r i c k

t r a c t s f o r R e e c e . H e a l s o t e s t i f i e d t h a t i n 1 9 7 7 h e u s e d t h e P a s s w a y P a r c e l to a c c e s s a n d s u r v e y t h e p r o p e r t y t o t h e w e s t

o f t h e U C L a n d P a t r i c k tr a c ts . H e s t a te d th a t i t a p p e a r e d to b e a f a r m r o a d , a n d th a t d u r i n g t h e f e w d a y s h e u s e d th e

P a s s w a y h e s a w o t h e r p e o p le u s i n g i t t o a c c e s s t h e P a t r i c k t r a c t s . A s t o t h e S p r i n g s P a r c e l , B e y e r t e s t i f ie d t h a t h e

s u r v e y e d i t p r i o r t o t r ia l a n d o b s e r v e d a n o l d f e n c e t h a t h a d g r o w n i n t o t h e t r u n k o f s e v e r a l t r e e s b i s e c ti n g t h e p a r c e l.

H e o b s e r v e d t h a t p a r t o f t h e f e n c e w a s r e b u i l t w i th n e w e r w i r e a n d p o s t s .

                Reece Howell, III, t h e p l a i n t i f f i n t h i s a c t i o n , t e s t i f i e d t h a t h e w a s 5 6 y e a r s o l d a n d h a d l i v e d n e a r t h e

d i s p u t e d p r o p e r t y f o r 4 0 y e a r s b e f o r e m o v i n g . H e t e s t i f ie d t h a t w h e n h e w a s y o u n g e r h e u s e d t h e P a s s w a y P a r c e l a s

a n a c c e s s to t h e P a t r ic k t r a c t s f o r f a r m i n g a n d h u n t i n g . H e s t a t e d t h a t f o r a s l o n g a s h e c o u l d r e m e m b e r a c u l v e r t h a d

e x i s t e d a l l o w i n g a c c e s s t o t h e P a s s w a y P a r c e l f r o m P r o s p e c t R o a d , a n d a g a t e h a d e x i s t e d o n t h e n o r th e r n b o u n d a r y o f

t h e P a s s w a y l e a d i n g i n t o t h e P a t r ic k t r a c t s . H i s e a r l i e s t r e c o l l e c t i o n o f u s i n g t h e P a s s w a y P a r c e l w a s a p p r o x i m a t e l y a g e

1 0 to 1 2 o r th e m id 1 9 4 0 s .

                R e e c e t e s t i f i e d th a t h e h a d a l w a y s b e e n to l d t h a t h i s fa th e r o w n e d th e P a s s w a y P a r c e l, a n d th a t h e b e li e v e d h is

m o t h e r h a d t h e p o w e r to t r a n s f e r t i t l e t o t h e P a s s w a y f o l l o w i n g h i s f a t h e r ’ s d e a t h . A t a b i r t h d a y p a r t y f o r o n e o f t h e

o l d e r f a m i l y m e m b e r s , R e e c e a p p r o a c h e d W e l d o n a n d t o l d h i m t h a t h e p l a n n e d t o p l a c e a h o m e o n a p a r t o f t h e P a t r ic k

t r a c t s t h a t h e h a d s o l d t o h i s s o n R i c h a r d , a n d th a t h e w a n te d to r u n a w a te r l i n e a lo n g t h e P a s s w a y P a r c e l. W e ld o n

o b j e c te d a n d l o c k e d t h e g a t e a l l o w i n g a c c e s s f r o m P r o s p e c t R o a d t o t h e P a s s w a y . R e e c e t h e n s p e n t $ 1 9 7 7 . 0 0 f i x i n g

a n o t h e r a c c e s s r o a d t o t h e P a t r ic k t r a c ts to m a k e it p a s s a b l e . R e e c e k n e w t h a t D a n n y S h e l t o n , t h e D e l a p b r o t h e r s a n d

la n d s u rv e y o rs , J o h n W h ite a n d B e y e r h a d u s e d t h e P a s s w a y P a r c e l a t d i f f e r e n t ti m e s . H e d e n i e d te llin g W e ld o n th a t

h e w a n t e d t o p u r c h a s e a 1 6 . 5 f o o t s t r ip o f l a n d o n t h e w e s t s i d e o f t h e U C L d u r i n g a c o n v e r s a ti o n i n 1 9 9 4 .

                A s t o t h e S p r i n g s P a rc e l, R e e c e te s t i f i e d in p e r t i n e n t p a r t t h a t a h y d r a u li c r a m w a s l o c a t e d t h e r e th a t s u p p l ie d

                                                                                                     7
w a t e r t o t h e P a t r ic k t r a c t s . H e s t a t e d t h a t h i s f a t h e r , C . R . , J r . , m a i n t a i n e d t h e h y d r a u l i c r a m f o r m a n y y e a r s b e f o r e h e

d i e d . T h e S p r i n g s P a r c e l w a s u s e d t o w a t e r c a t t l e b y p e o p l e o n b o t h t h e U C L a n d P a t r ic k t r a c t s a n d h e n e v e r n o t i c e d

a p e r m a n e n t fe n c e in p l a c e .

                Jeanette Howell t e s t i f i e d t h a t t h e a c c e s s r o a d l e a d i n g t o t h e s e c t i o n o f t h e P a t r i c k t r a c t w a s d i f f i c u l t t o

t r a v e l.

                Gordon Shelton, a g e 7 8 , t e s t i f i e d t h a t h e h a d l i v e d i n L i n c o l n C o u n t y n e a r t h e p r o p e r t y i n q u e s t i o n a l l

h i s l i f e . H e h a d b u s h h o g g e d t h e P a t r ic k t r a c t s f o r C . R . , J r . f o r 1 4 o r 1 5 y e a r s b e g i n n i n g i n 1 9 8 2 a n d w h e n b u s h h o g g i n g

w o u ld u s e th e P a s sw a y P a r c e l. H e e v e n b u s h h o g g e d th e P a s sw a y P a r c e l a p p r o x i m a te ly 1 t o 3 tim e s p e r y e a r a t C .R .,

J r . ’ s r e q u e s t. H e k n e w t h a t D a n n y S h e l t o n u s e d t h e P a s s w a y P a r c e l t o a c c e s s th e P a t r i c k t r a c t s w h e n t e n d i n g t o c a t t l e .

                Richard Howell, s o n o f R e e c e , t e s t i f i e d t h a t h e w a s a n o r i g i n a l p l a i n t i f f t o t h i s c a s e i n t h a t h e p u r c h a s e d

a p a r c e l o f l a n d l o c a te d o n t h e P a t r ic k t r a c t s f r o m h i s f a t h e r b u t l a t e r r e s o l d t h e p a r c e l t o R e e c e . T h e p a r c e l h e p u r c h a s e d

f r o m R e e c e w a s o r i g i n a l l y t o b e t h e l o c a ti o n o f a h o u s e f o r h i s m o t h e r a n d g r a n d m o t h e r , a n d t h e d i s c u s s i o n o f th i s s a l e

a n d t h e s u b s e q u e n t p l a n s p r e c ip i t a t e d t h e c o n f r o n t a t i o n i n t h i s c a s e . H e h a s u s e d t h e P a s s w a y P a r c e l to a c c e s s t h e

P a t r ic k t r a c t s f r o m t h e t i m e h e w a s 7 y e a r s o l d u n t il th e p r e s e n t ( h e i s n o w 2 7 ) .

                Randy Delap, n e p h e w t o S t a n l e y a n d W e l d o n , t e s t i f i e d t h a t h e r e n t e d a n d w o r k e d c o t t o n i n t h e U C L t r a c t

a n d c a tt l e i n t h e P a t r i c k t r a c ts d u r i n g t h e 1 9 7 0 's . H e i n i ti a l l y a c c e s s e d t h e P a t r ic k t r a c t s f r o m a d i r t r o a d o n t h e e a s t s i d e

o f t h e p r o p e r t y . H o w e v e r , i n t h e m i d - 1 9 7 0 's h e b e g a n to u s e t h e P a s s w a y P a r c e l t o b r i n g h a y b a l e s f r o m t h e P a t r ic k

t r a c t s . H e d i d n o t r e m e m b e r a n y o n e e l s e u s in g t h e P a s s w a y . H e s ta t e d t h a t h e a n d h i s b r o t h e r f a r m e d t h e U C L t r a c t

f r o m f e n c e r o w t o f e n c e r o w a n d o v e r t h e P a s s w a y , a n d t h e r e w a s n o e v i d e n c e o f a r o a d b e f o r e t h e y b e g a n to e x it t h e

P a t r i c k tr a c ts w h e n t h e y r e m o v e d h a y .

                Thomas Simmons, a l i f e l o n g r e s i d e n t o f L i n c o l n C o u n t y , t e s t i f i e d t h a t h e r e n t e d p a r t o f t h e P a t r i c k t r a c t s

fo r a p p r o x i m a te ly 1 0 y e a r s b e g i n n in g i n 1 9 7 8 . H e a c c e s se d th e p ro p e rty b y a fa rm ro a d o ff L i b erty R o a d fro m t h e e a s t .

T h i s f a r m r o a d p r o v i d e d g o o d a c c e s s t o t h e P a t r ic k t r a c t s , a n d h e d id n o t h a v e a n y p r o b l e m s g e t t i n g a r o u n d t h e p r o p e r t y .

I n t h e e a r ly 1 9 8 0 s , h e b e g a n t o u s e t h e g a t e a t t h e n o r th w e s t c o r n e r o f t h e U C L t r a c t t o a c c e s s t h e P a s s w a y P a r c e l a b o u t

4 o r 5 tim e s a y e a r.

                A s t o t h e S p r i n g s P a r c e l, S i m m o n s te s t i f i e d t h a t t h e r e w a s a n o l d f e n c e t h a t d i v i d e d t h e p a r c e l, b u t th a t i t w a s

d o w n i n a f e w p l a c e s a n d t h e c a t t l e c o u ld f r e e ly m o v e f r o m t h e P a t r i c k t r a c ts to t h e s p r i n g .

                William Simms t e s t i f i e d t h a t h e d e l i v e r e d h a y t o W e l d o n a l o n g t h e w e s t e r n b o u n d a r y o f t h e U C L t r a c t

a p p r o x i m a t e l y 5 t i m e s i n 1 9 9 5 a n d a t t h a t t i m e t h e r e w a s n o v i s ib l e e v id e n c e o f a f a r m r o a d .

                Don Stanley Howell, b r o t h e r o f W e l d o n a n d u n c l e o f R e e c e , t e s t i f i e d t h a t h e o w n e d t h e U C L t r a c t f r o m

                                                                                                    8
1 9 6 6 to 1 9 9 1 w h e n h e s o ld t h e p r o p e r ty t o W e ld o n . H e h a d e x a m in e d t h e p r o p e r ty r e c e n tly , a n d t h e fe n c e s th a t a r e th e r e

n o w a r e in t h e s a m e lo c a ti o n t h a t t h e y w e r e w h e n h e w a s a c h i l d i n t h e 1 9 3 0 s a n d 4 0 s . W h e n h e p u r c h a s e d t h e p r o p e r t y

i n 1 9 6 6 , h e u n d e r s t o o d t h a t h e h a d p u r c h a s e d th e la n d f r o m “ f e n c e t o f e n c e ” a n d th a t i s w h a t h e th o u g h t h e s o l d t o

W e l d o n . H e d i d n o t t h i n k t h a t a n y r i g h t o f w a y s e x i s te d t h r o u g h t h e U C L . H e g a v e p e r m i s s i o n t o C . R . , J r . t o u s e t h e

P a s s w a y P a r c e l. H e d id n o t r e m e m b e r a g a te a t t h e b o u n d a r y o f t h e P a s s w a y P a r c e l a n d th e P a tr i c k tr a c ts d u ri n g h i s

y o u t h . W h i l e h e o w n e d t h e U C L t r a c t , c r o p s s u c h a s c o tt o n , s o y , a n d c o r n w e r e s o w e d a n d g r o w n o n t h e e n ti r e tr a c t

f ro m f e n c e to f e n c e a n d t h e P a s s w a y P a r c e l w a s p la n t e d o v e r .

               A s t o t h e S p r i n g s P a r c e l, h e t e s t i f i e d t h a t h e h a d r e c e n t l y e x a m i n e d t h e f e n c e s p li t t i n g t h e S p r i n g s P a r c e l, a n d

i t w a s in t h e s a m e l o c a t i o n a s w h e n h e w a s a c h i l d . H e d e s c r ib e d t h e f e n c e a s o l d a n d t h a t i t h a d g r o w n i n t o t h e t r e e s

th a t g r e w a lo n g it.

               O n c r o s s e x a m i n a t i o n , S t a n l e y t e s t i f ie d t h a t w a s i n t h e m i l i t a r y f r o m 1 9 5 0 t o 1 9 7 0 a n d t h e n r e t i r e d to T a m p a ,

F lo rid a u n til 1 9 8 5 . H e d id n o t o b s e r v e th e U C L o n a f re q u e n t b a s is a n d r e n te d th e la n d to o t h e r s . I n 1 9 9 3 , h e m o v e d

b a c k to H o w e ll H i l l a f t e r s e l l i n g t h e U C L t o W e ld o n .

               Weldon Howell, D e f e n d a n t / A p p e l l a n t , t e s t i f i e d t h a t h e w a s b o r n i n 1 9 2 1 a n d h a d l i v e d h i s e n t i r e l i f e i n

t h e g e n e r a l a r e a a r o u n d t h e c o n te s t e d la n d . H e s ta t e d t h e f e n c e s o n t h e U C L a r e i n t h e s a m e p o s i t i o n a s t h e y w e r e w h e n

h e w a s a c h il d . H e d e s c r i b e d t h e f e n c e t h r o u g h t h e S p r in g s P a r c e l a s v e r y o l d a n d i n th e s a m e p o s i t i o n a s h e

re m e m b e re d fro m th e a g e o f 1 5 o r 1 6 .

               H e te stif ie d th a t th e o n ly p e r s o n to a s k h i s p e r m is s io n t o u s e th e P a s s w a y P a r c e l w a s h is n e p h e w , L a n n y

H o w e ll, w h o u s e d it to a c c e s s so m e o n e e ls e ’ s p ro p e rty w h e n d e e r h u n tin g . H e c l a i m e d t h a t R e e c e o f f e r e d t o b u y a s t ri p

o f l a n d a c r o s s t h e U C L s o t h a t h e c o u l d a c c e s s t h e P a t r i c k t r a c t s f r o m P r o s p e c t R o a d . H e r e f u s e d t o s e l l b u t la t e r h e

f o u n d t h a t R e e c e h a d d u g a t r e n c h f o r a w a t e r li n e .

               A s t o R e e c e ’ s r e q u e s t f o r d a m a g e s f o r f a i l u r e to p a y r e n t o n t h e P a t r i c k t r a c t s , W e l d o n t e s t i f ie d t h a t h e r e p a i r e d

t h e f e n c e b o r d e r i n g t h e p a r t ie s ’ p r o p e r t y a f t e r a n i c e s t o r m a n d c r e d i te d h i s c o s t s t o t h e r e n t o w e d R e e c e . H e h i r e d t w o

m e n t h a t w o r k e d f o r t h r e e d a y s c l e a ri n g f a ll e n tr e e s a n d li m b s fr o m t h e f e n c e . W e l d o n s a id t h a t h i s e x p e n s e s a m o u n t

t o $ 7 4 6 .0 0 w h i c h h e d e d u c te d f r o m t h e r e n t h e o w e d . T h e e x p e n s e s in c l u d e d p a y i n g t h e h a n d s , u s e o f c h a in s a w s , n e w

w i re f o r th e f e n c e , a n d n e w f e n c e p o s t s.

               Gary Francis Howell, n e p h e w o f W e l d o n , t e s t i f i e d t h a t h e h a s l i v e d a l l 5 1 o f h i s y e a r s a r o u n d t h e l a n d

i n q u e s t i o n . H e s a id t h e r e w a s n e v e r a n y e v i d e n c e o f a f a r m r o a d o n t h e U C L , a n d h e n e v e r n o t i c e d a n y o n e t r a v e r s in g

t h e w e s te r n b o u n d a r y o f th e U C L w h e r e th e P a s s w a y w a s lo c a t e d . H e s ta t e d t h a t h e h a d h e a r d o f a n o l d d e e d t h a t c a l l e d

f o r a m e a n s o f in g r e s s a n d e g r e s s to t h e P a tric k tra c ts b u t w a s n o t s u r e w h e r e i t w a s s u p p o s e d t o b e l o c a t e d . A s t o th e

                                                                                                   9
S p r in g s P a r c e l , h e t e s t i f ie d t h a t t h e f e n c e b i s e c ti n g t h i s t r a c t w a s i n t h e s a m e l o c a t i o n t h a t h e r e m e m b e r a s a c h i l d .

               Arden Smith Humphrey, n i e c e o f W e l d o n , t e s t i f i e d t h a t s h e g r e w u p i n t h e a r e a a d j a c e n t t o t h e t r a c t s

i n q u e s t i o n a n d n e v e r s a w a n y e v i d e n c e o f a fa r m r o a d o n t h e w e s te r n b o u n d a r y o f th e U C L . S h e s ta t e d t h a t s h e h a d

o v e r h e a r d a c o n v e r s a t i o n b e t w e e n W e l d o n a n d R e e c e , w h e r e R e e c e w a n t e d t o p u r c h a s e a tr a c t o f t h e U C L . A s to t h e

S p r in g s P a r c e l, s h e h a d n o t s e e n t h e t r a c t i n a p p r o x i m a t e l y 2 5 y e a r s b u t r e m e m b e r e d a f e n c e r u n n i n g t h r o u g h t h e c e n t e r

o f t h e t ra c t w h i c h s h e i n d i c a t e d o n t h e d i a g r a m o f t h e p r o p e r ti e s .

               Maude Smith, s i s t e r o f W e l d o n , t e s t i f i e d t h a t s h e l i v e d a d j a c e n t a n d b e t w e e n t h e t w o t r a c t s i n q u e s t i o n

s in c e 1 9 6 1 . S h e n o t i c e d o n ly a f e w p e o p le u s i n g t h e P a s s w a y P a r c e l, a n d it d i d n o t l o o k l i k e a r o a d w a y . T h e o n e s u s i n g

t h e P a s s w a y w e r e m o s t l y t h o s e t h a t b r o u g h t f a r m e q u i p m e n t i n o r o u t . F u r th e r , t h e U C L w a s p l a n t e d f r o m f e n c e to

f e n c e , b u t s h e w a s n o t s u r e w h e t h e r th e P a s s w a y w a s p la n t e d o v e r o r n o t .

               A s t o t h e S p r i n g s P a r c e l , s h e t e s t i f ie d t h a t s h e h a d s e e n t h e f e n c e b i s e c t i n g t h e p a r c e l r e c e n t l y , a n d t h a t i t w a s

i n t h e s a m e p l a c e t h a t s h e h a d a l w a y s r e m e m b e r e d . A s t o t h e d a m a g e t o t h e l o n g h o r n c a t t l e , s h e t e s t i f ie d t h a t t h e c a t t l e

w o u l d r u n a w a y w h e n t h e c a r s w o u l d u s e th e P a s s w a y .

               Lanny Howell, n e p h e w o f W e l d o n , t e s t i f i e d t h a t i n 1 9 9 4 h e u s e d t h e P a s s w a y P a r c e l a s a m e a n s t o a c c e s s

s o m e o n e e l s e ’ s p r o p e r ty , b u t th a t h e f i r s t a s k e d W e l d o n ’ s p e r m i s s i o n . A t t h e t i m e t h e r e w a s n o t a v i s ib l e r o a d o n t h e

U C L , a n d h e d id n o t k n o w o f a n y o n e e l s e a c c e s s in g t h e P a t r i c k t r a c t s th r o u g h t h e U C L . A s to t h e S p r i n g s P a r c e l, h e

t e s t i f ie d t h a t h e h e l p e d C . R . , J r . w o r k o n t h e “ r a m ” i n t h e 1 9 7 0 s , a n d t h e f e n c e i s s t i l l l o c a t e d i n t h e s a m e p l a c e .

               Lilly Logan Howell, w i f e o f W e l d o n , t e s t i f i e d t h a t R e e c e c o m m e n t e d t o h e r t h a t h e w a n t e d t o b u y a s t r i p

o f la n d o n th e w e s te rn b o u n d a ry o f th e U C L . A s t o th e d a m a g e s , s h e s t a t e d t h a t s h e r a i s e d 1 2 h e a d o f T e x a s l o n g h o r n

c a t t l e o n t h e U C L f o r s h o w w h i c h w e r e s p o o k e d b y t h e l a y i n g o f t h e w a t e r l i n e a n d t h e i n c r e a s e d t r a f f ic o n t h e P a s s w a y

P a r c e l . T h r e e o f t h e c o w s h a d b r o k e n h o r n s d u r i n g t h i s ti m e . O n e c o w w a s w o r t h a t l e a s t $ 4 0 0 0 b e f o r e t h e b r o k e n h o r n

b u t o n ly $ 2 0 0 a fte r; a n o th e r w a s w o r th $ 2 2 0 0 b u t o n ly $ 1 5 0 a fte r th e b ro k e n h o rn ; a n d fin a lly o n e w a s w o r th $ 4 0 0 0 b u t

w o r t h n o t h i n g a f t e r th e b r o k e n h o r n . A l s o , t h e c o w s a l s o l o s t w e ig h t , a n d th e y w e r e f o r c e d to p u r c h a s e m o r e g r a in a n d

h a y fo r 6 m o n th s at a c o st o f $ 3 0 0 0 .

               O n c r o s s e x a m i n a t i o n , L i ll y t e s t i f i e d t h a t s h e d i d n o t s e e a n y o f t h e c o w s d a m a g e t h e i r h o r n s a n d d o e s n o t k n o w

h o w th e in ju r ie s o c c u rr e d .

               I n h i s f i r s t i s s u e W e l d o n c o n t e n d s t h a t h e h a s o b t a i n e d s o l e l e g a l t i tl e t o t h e P a s s w a y P a r c e l b y a d v e r s e

p o s s e s s io n . T h e t r i a l c o u r t r u l e d , a n d w e a g r e e , th a t w h e n C . R . , S r . d i e d i n 1 9 5 8 , a n d t h e P a s s w a y P a r c e l w a s n o t s o l d

a s r e q u i r e d b y h i s w i l l , a l l o f C . R . , S r . ’ s c h i l d r e n b e c a m e o w n e r s a s t e n a n ts in c o m m o n . O r d i n a r i l y , a t e n a n t i n c o m m o n

i s p r e s u m e d t o h o l d o n b e h a l f o f h im s e lf a n d a ll o t h e r c o - te n a n t s , a n d t h e r e f o r e t h e p o s s e s s i o n o f o n e te n a n t i n c o m m o n

                                                                                                 10
i s n o t o r d i n a r i l y h e l d t o b e h o s t i l e t o t h e c o - t e n a n t s . Moor v. Cole, 2 0 0 T e n n . 4 3 , 2 8 9 S . W . 2 d 6 9 5 ( 1 9 5 6 ) .

                T h i s C o u r t s t a t e d t h e g e n e r a l r u l e a s t o a d v e r s e p o s s e s s i o n b y c o - t e n a n t s i n Valley v. Lambuth, 1 T e n n .

A p p . 5 4 7 , 5 6 6 (1 9 2 5 ):

                                 T     h e r u l e s e e m s to b e t h a t t h e h o l d i n g o f a c o - t e n a n t, o p e n l y , n o t o r i o u s ly ,
                                 e   x c l u s i v e l y , a n d e x e r c i s in g a l l r i g h t s o f o w n e r s h ip , b y c u l t i v a t i n g t h e l a n d ,
                                 c    o ll e c ti n g t h e r e n ts , e n c l o s i n g t h e l a n d , m a k i n g i m p r o v e m e n t s , s e ll i n g t im b e r ,
                                 p    a y in g t h e t a x e s , f o r a l o n g n u m b e r o f y e a r s , a t l e a s t c o v e r i n g t h e p e r io d r e q u i r e d
                                 b    y s ta tu t e o f s e v e n y e a rs , o r b y p r e s c r i p t i o n o f t w e n ty y e a rs , w i t h t h e f u l l
                                 k    n o w l e d g e o f t h e c o - t e n a n ts , a n d n o s e tt l e m e n ts m a d e o r r e q u e s t e d f o r r e n ts a n d
                                 p    r o f i t s , t h e c o - t e n a n t s n o t b e in g u n d e r a n y l e g a l d i s a b i l i t y , a n d w i t h f u l l n o t ic e
                                 a    n d k n o w l e d g e u p o n th e p a r t o f t h e c o - t e n a n ts o f s u c h a d v e r s e h o l d i n g a n d c l a im
                                 b   y t h e te n a n t in p o s s e s s i o n , w o u l d c o n s t i t u t e a n a c t u a l o u s t e r .

                 W e ld o n a r g u e s t h a t h e a n d h i s p r e d e c e s s o r ’ s i n t i t l e h e l d t h e P a s s w a y P a r c e l o p e n l y a n d e x c l u s i v e l y a g a in s t

a l l t h e o t h e r t e n a n t s i n c o m m o n a n d h a v e t h e r e f o r e o u s t e d R e e c e . W e b e l i e v e , h o w e v e r , t h a t t h e c a s e o f Denton v.

Denton, 6 2 7 S . W . 2 d 1 2 4 ( T e n n . A p p . 1 9 8 1 ) i s o n p o i n t a n d c o n t r o l l i n g a s t o t h i s i s s u e . 3 I n t h e a f o r e m e n t i o n e d c a s e ,

M r . O . D . D e n t o n d i e d i n t e s ta t e i n 1 9 4 4 s u r v i v e d b y 1 4 c h il d r e n a n d a w i d o w a n d l e a v in g a 5 3 a c r e f a r m . I n 1 9 6 0 ,

A r t h u r D e n to n , o n e o f O .D .’ s s o n s , p u r c h a s e d t h e f a r m a t a t a x s a l e a n d l iv e d a n d w o r k e d t h e r e u n t i l 1 9 7 9 w h e n o t h e r

h e i r s o f O . D . f il e d s u i t a l l e g i n g t h e y w e r e c o - te n a n t s t o t h e f a r m .

                T h e t r i a l c o u r t r u l e d t h a t A r t h u r h a d p u r c h a s e d th e f a r m a t t h e ta x s a le f o r t h e b e n e f i t o f t h e c o - t e n a n ts b u t h e l d

th a t h e h a d o u sted the co -ten an ts an d b ec o m e th e s o le o w n er o f the p ro p erty b y ad v ers e p o sse ssio n . O n ap p ea l, the C o u rt

b e g a n b y s t a t i n g t h a t a d v e r s e p o s s e s s i o n b y a c o - t e n a n t w a s p o s s i b l e , b u t t h a t t h i s c a s e d e a l s s p e c if i c a ll y w i t h “ th e s i n g l e

i s s u e o f w h a t a r e th e r i g h t s o f t h e r e s p e c ti v e p a r ti e s w h e r e o n e c o - t e n a n t h o l d s p o s s e s s i o n a n d b o t h h e a n d t h e o t h e r c o -

t e n a n t s a r e i g n o r a n t o f t h e e x i s t e n c e o f t h e c o - t e n a n c y . ” Denton, 6 2 7 S . W . 2 d a t 1 2 7 .


                3
                    Weldon’s brief discusses and attempts to differentiate the Denton case by stating:

                                         The Denton Court acknowledges the rule as stated in Am.
                                 Jur. 2nd, p. 260 Adverse Possession, Section 173:

                                 “Although there is considerable confusion in the cases as whether
                                 there can be adverse possession by a co-tenant where he or his co-
                                 tenant or both are ignorant of the co-tenancy, on principle it
                                 would seem that one who holds sole possession of premises as the
                                 exclusive owner has a possession which is adverse to the whole
                                 world, including his co-tenant out of possession whether either or
                                 both were ignorant of the co-tenancy; and accordingly in a
                                 number of cases possession has been deemed adverse although
                                 both parties are unaware of the co-tenancy”. [sic] (Cases and
                                 citation thereunder omitted).

         However, Weldon failed to include the very next line from the Denton case which states:
“This, however, is not the rule in this jurisdiction.” Denton, 627 S.W.2d at 127. Appellants’
assertion in the brief is misleading, to say the least. Counsel should carefully scrutinize court
filings to avoid such an occurrence.

                                                                                                     11
               T h e Denton C o u r t h e l d t h a t w h e r e a l l c o - t e n a n t s a r e i g n o r a n t o f t h e c o - t e n a n c y n o n e c a n b e o u s t e d , a n d t h e

p r o p e r t y c a n n o t b e a d v e r s e l y p o s s e s s e d . T h e Denton C o u r t s t a t e d i n p e r t i n e n t p a r t :

                               T h e l e a d i n g c a s e i n t h i s j u r i s d i c t i o n o n t h i s i s s u e i s Hydas v. Johnson, 2 8
                               T e n n . A p p . 1 2 6 , 1 8 7 S .W .2 d 5 3 4 ( 1 9 4 4 ) . I n th a t c a s e J . D . H e n s le y a n d w if e ,
                               M a r y , p u r c h a s e d a p i e c e o f p r o p e r ty i n 1 9 1 7 . U n d e r t h e l a w a s it e x i s te d a t t h a t
                               t im e , e a c h a c q u i r e d a o n e - h a l f u n d i v i d e d i n t e r e s t i n t h e p r o p e r t y . J . D . H e n s l e y
                               d i e d in te sta te in 1 9 2 1 s u rv iv e d b y h is w i fe a n d c h ild r e n . T h e w id o w a n d W illie
                               H e n s le y c o n tin u e d to o c c u p y th e p r o p e rty u n til th e d e a th o f M a ry H e n s le y in
                               1 9 2 9 . M a r y H e n sle y le ft a w ill w illin g th e p ro p e rty to W illie H e n sle y . A t th a t
                                p o i n t W i l l i e o w n e d o n e - h a l f o f t h e p r o p e r t y b y v i r t u e o f h i s m o t h e r 's w i ll a n d i n
                                t h e o t h e r h a l f h e o w n e d a n e q u a l s h a r e w i t h t h e o t h e r c h i l d r e n . W i l l i e c o n t in u e d
                                to liv e o n th e p ro p e rty , f a rm in g it p a rt tim e a n d re n tin g it o u t p a rt tim e . A ll o f th e
                                p a r t i e s w e r e o f t h e o p i n i o n t h a t t h e d e e d o f 1 9 1 7 c r e a t e d a n e s t a t e b y t h e e n t i r e ti e s
                                a n d M a r y 's w i ll g a v e W i ll ie t i t le t o t h e e n t ir e p r o p e r t y . I n a s u i t f o r p a r t i t i o n t h e
                                c h a n c e l l o r h e l d t h a t W i l l i e 's h o l d i n g o f th e p r o p e r t y w a s n o t a d v e r s e to t h e o t h e r
                                h e i r s . T h e c o u r t o f a p p e a l s , i n s u s ta i n i n g t h e c h a n c e l l o r , s a id a t 5 3 5 :

                                               “ I n t h i s c a s e , a s i n Drewery v. Nelms ( 1 3 2 T e n n . 2 5 4 , 1 7 7
                                               S . W . 9 4 6 ) t h e d e f e n d a n t m e r e ly o c c u p ie d th e p r o p e r t y ,
                                               a p p r o p r i a ti n g t h e r e n ts , a n d s o l d a s m a l l a m o u n t o f ti m b e r
                                               v a l u e d a t $ 1 2 w i t h o u t a n y q u e s t i o n a r i s in g a s t o h i s o w n e r s h ip .
                                               D o e s t h e c ir c u m s ta n c e t h a t t h e p a r t i e s m i s ta k e n ly t h o u g h t h e
                                               o w n e d t h e e n t i r e p r o p e r t y b y v i r t u e o f t h e w i ll o f h i s m o t h e r
                                               a f f o r d a d i s ti n c t i o n b e t w e e n t h a t c a s e a n d t h i s ? W e t h i n k n o t .
                                               T h e r e w a s n o n o t i c e t o c o m p l a i n a n t s o f a h o s ti l e p o s s e s s i o n b y
                                               d e f e n d a n t t o a r o u s e t h e m t o a c ti v e in v e s t i g a ti o n a n d a s s e r t i o n
                                                o f t h e i r r ig h t s a n d i t i s th i s w h i c h t h e l a w r e q u i r e s b e f o r e t h e
                                                c o te n a n t's p r e s u m p t i v e ly f r i e n d ly p o s s e s s i o n c a n b e c o n v e r te d
                                               i n t o o n e o f a h o s ti l e c h a r a c te r . D e f e n d a n t h a s n o t s h o w n t h a t
                                               h e h a s b e e n i n j u r e d b y c o m p l a i n a n t s ' f a il u r e t o a s s e r t t h e i r
                                                r i g h t s . O n t h e c o n tr a r y , h e h a s h a d th e f u l l u s e o f t h e p r o p e r ty
                                                a n d , u n d e r t h e C h a n c e l l o r 's d e c r e e , h e h a s b e e n e x o n e r a te d o f
                                                a n y lia b i lity t o a c c o u n t f o r r e n ts a n d p r o f its d u rin g h is
                                                o c c u p a n c y . U n d e r th e c i r c u m s ta n c e s , w e d o n o t s e e t h a t t h e r e
                                                 h a s b e e n a n y c o n s c io u s a c q u ie s c e n c e o n th e p a rt o f
                                                 c o m p l a in a n ts a n d a r e o f o p i n i o n t h e C h a n c e l lo r w a s c o r r e c t i n
                                                 n o t d i s m is s in g t h e b ill b e c a u s e o f la c h e s b a s e d w h o lly u p o n
                                                 t h e l a p s e o f ti m e ."

 Denton, 6 2 7 S . W . 2 d a t 1 2 7 , 1 2 8 .

               T h e i s s u e p r e s e n t e d a n d d e c i d e d b y t h e Denton C o u r t i s p r e c i s e l y t h e i s s u e i n t h e c a s e b e f o r e t h i s C o u r t :

w h e t h e r p a r t i e s i g n o r a n t o f th e f a c t t h a t t h e y a r e c o - te n a n t s m a y o u s t o n e a n o t h e r a n d a d v e r s e l y p o s s e s s p ro p e r t y . T h e

Denton c o u r t f o u n d t h a t t h e y m a y n o t , a n d w e a g r e e .

                F u r th e r e v i d e n c e w a s p r e s e n t e d a t t r ia l t h a t R e e c e a n d h i s p r e d e c e s s o r s i n t i t l e w e r e n e v e r o u s t e d f r o m t h e

P a s s w a y P a r c e l , a n d i n f a c t , u s e d t h e s t r ip a s i n g r e s s a n d e g r e s s f r o m t h e P a t r ic k t r a c t s . T h e t e s t i m o n y a t t r i a l d o e s n o t

p r e p o n d e r a t e a g a in s t t h e t r ia l c o u r t ’ s h o l d i n g , a n d w e a g r e e th a t u n d e r th e f a c ts t h e r e w a s n o o u s t e r b y W e l d o n o f h i s

c o - t e n a n t s , a n d , t h e r e f o r e , W e l d o n d i d n o t h o l d t h e P a s s w a y P a r c e l a d v e r s e l y t o t h e m . Moore v. Cole, 2 0 0 T e n n .

4 3 , 2 8 9 S . W . 2 d 6 9 5 ( 1 9 5 6 ) ; Hallmark v. Tidwell, 8 4 9 S . W . 2 d 7 8 7 ( T e n n . A p p . 1 9 9 2 ) .



                                                                                                 12
                W e n o w t u r n t o W e l d o n ’ s s e c o n d c o n t e n t i o n t h a t h e a n d h i s p r e d e c e s s o r s in t i t l e h a v e a d v e r s e ly p o s s e s s e d a

p o r t i o n o f t h e S p r in g s P a r c e l . A s s t a t e d e a r li e r , t h e S p r i n g s P a r c e l i s a s m a l l t r a c t o f l a n d l o c a te d p a r t i a l l y w i t h i n t h e

f e n c e d b o u n d a r y o f t h e U C L t r a c t a n d p a r ti a l l y w i t h i n t h e P a t r i c k t r a c ts . I t w a s s p e c i f i c a ll y e x c lu d e d f r o m t h e d e e d t o

t h e U C L t r a c t i n 1 9 3 6 a l o n g w i t h t h e P a s s w a y P a r c e l . H o w e v e r , t h e S p r i n g s P a r c e l w a s s o ld b y C . R . , S r . i n 1 9 5 0 t o t h i r d

p e r s o n s . R e e c e o b t a in e d t h e S p r i n g s P a rc e l f r o m t h e th i r d p e r s o n s a n d r e c o rd e d th e d e e d i n 1 9 9 6 . R e e c e is n o t a te n a n t

i n c o m m o n w i t h W e ld o n i n t h i s tr a c t .

                W e ld o n c la im s th a t t h e s m a ll p o r t i o n o f a p p r o x i m a te ly s e v e n - t e n th s (.7 ) o f a n a c r e lo c a t e d w i t h i n t h e f e n c e d

b o u n d a r y o f t h e U C L h a s b e e n u s e d c o n t i n u o u s ly a n d o p e n ly b y o w n e r s o f t h e U C L f o r o v e r t w e n t y ( 2 0 ) y e a r s . T h e

t e s t i m o n y a t t r i a l s u p p o r t s th i s c o n t e n t i o n . W e n o t e t h a t a l t h o u g h t h i s i s s u e w a s n o t p r e s e n t e d i n e i t h e r W e l d o n ’ s a n s w e r

o r c o u n te r c la im , i t w a s t r i e d a n d d e t e r m i n e d a t t h e tr i a l l e v e l w i t h o u t o b j e c ti o n b y R e e c e , a n d t h e p l e a d i n g s a r e

c o n s id e re d a m e n d e d a c c o rd in g ly .

                “ T o e s t a b l is h t it le b y a d v e r s e p o s s e s s i o n , th e r e m u s t b e a n o c c u p a t i o n o f t h e p r o p e r t y u n d e r a c la im o f r i g h t

o r t i t l e w h i c h is o p e n , a c tu a l, c o n ti n u o u s , e x c l u s i v e , a d v e r s e a n d n o t o r i o u s f o r t h e p r e s c r i p t iv e p e r io d o f 2 0 y e a r s .”

Catlett v. Whaley, 7 3 1 S . W . 2 d 5 4 4 , 5 4 6 ( T e n n . A p p . 1 9 8 7 ) . S e e a l s o Coal & Iron Co. v. Coppinger, 9 5

T e n n . ( P i c k l e 1 1 ) 5 2 6 , 5 2 9 - 3 0 ( 1 8 9 5 ) ; Tidwell v. Van Deventer, 6 8 6 S . W . 2 d 8 9 9 ( T e n n . A p p . 1 9 8 4 ) .

                S e v e r a l w i tn e s s e s t e s t if i e d t h a t t h e f e n c e b i s e c t i n g t h e S p r i n g s P a r c e l h a d g r o w n i n t o t h e t r e e s b o r d e r i n g i t .

O th e r s te s tif ie d th a t th e fe n c e w a s in th e s a m e lo c a tio n t h a t it h a d b e e n i n s in c e t h e 1 9 3 0 s a n d 4 0 s . T h e e v i d e n c e

e s t a b l i s h e d t h a t W e l d o n h a s b e e n i n o p e n , p u b l i c , h o s t il e a n d a d v e r s e p o s s e s s i o n o f t h e l a n d i n q u e s t i o n f o r m o r e t h a n

2 0 y e a r s w i t h o u t c h a l l e n g e b y t h e l e g a l o w n e r s a n d a c q u i r e d t it le b y a d v e r s e p o s s e s s i o n t o t h e f e n c e d - i n a r e a o f t h e

S p r in g s P a r c e l . T h e e v i d e n c e p r e s e n t e d a t t r ia l p r e p o n d e r a t e s a g a in s t t h e t r i a l c o u r t ’ s f i n d i n g o n t h i s is s u e , a n d W e l d o n

h a s a c q u ir e d a f e e s i m p l e a b s o l u t e ti t l e to t h e la n d s o o c c u p ie d .

                W e ld o n n e x t c o n te n d s th a t h is c o u n te r c la im f o r d a m a g e s to th e c a ttle s h o u ld h a v e b e e n g r a n t e d . W e m u s t f ir s t

n o t e t h a t W e l d o n d i d n o t r e q u e s t d a m a g e s t o t h e c a t t l e i n h i s c o u n t e r c l a i m ; h o w e v e r , t h e i s s u e w a s t r ie d b y t h e l o w e r

c o u r t , R e e c e r a i s e d n o o b j e c t i o n , a n d t h u s t h e i s s u e i s d e e m e d t r ie d b y c o n s e n t .

                T h e t r ia l c o u r t f o u n d t h a t t h e p r o o f p r e s e n t e d w a s t o o s p e c u l a t i v e t o a w a r d

d a m a g e s . W e a g r e e . L i l l y H o w e l l t e s t i f ie d a s t o t h e d a m a g e s t h a t t h e c a t t l e s u f f e r e d , b u t s h e d i d n o t s e e t h e i n j u r i e s

o c c u r a n d c o u l d o n l y s p e c u l a te t h a t t r a f f ic a c r o s s th e P a s s w a y P a r c e l w a s t h e c a u s e . T h e r e s e e m s t o b e a m p l e e v i d e n c e

t o s u p p o r t t h e t r ia l c o u r t ’ s f in d i n g o n t h i s i s s u e .

                W e n o w t u r n t o R e e c e ’ s f i r s t i s s u e a s s e r t i n g t h a t h e h o l d s a n e a s e m e n t b y i m p l i c a t io n f o r e g r e s s a n d i n g r e s s

o v e r t h e P a s s w a y P a r c e l. T h e t r i a l c o u r t r u l e d t h a t n o e a s e m e n t e x i s te d , a n d t h e e v i d e n c e s u p p o r ts th i s h o l d i n g . R e e c e

                                                                                                    13
a n d W e l d o n h o l d t h e t r a c t a s t e n a n t s i n c o m m o n . I n a c o - t e n a n c y , t h e p o s s e s s i o n o f o n e i s t h e p o s s e s s i o n o f a ll , a n d t h e

p o s s e s s i o n , a s w e l l o f e a c h p a r t a s o f t h e w h o l e , i s i n e a c h t e n a n t . Cunningham v. Roberson’s Lessee, 3 1 T e n n .

( 1 S w a n n ) 1 3 8 ( 1 8 5 1 ) ; King v. Rowan, 5 7 T e n n . ( 1 0 H e i s k . ) 6 7 5 ( 1 8 7 3 ) . “ E a c h h a s t h e s a m e r i g h t t o t h e p o s s e s s i o n ,

a n d t h e t i t l e o f e a c h e x t e n d s t o t h e w h o l e . ” 8 T e n n . J u r . Cotenancy § 6 ( 1 9 9 2 ) . A n y t e n a n t i n c o m m o n h a s t h e r i g h t

t o e n t e r u p o n t h e c o m m o n e s t a t e a n d t a k e p o s s e s s i o n o f t h e w h o l e t h e r e o f s u b je c t o n l y t o t h e e q u a l r i g h t o f o t h e r c o -

t e n a n t , w h o s e p o s s e s s i o n m a y n o t b e i n t e r f e r e d w i t h . Garland v. Holston Oil Co., 5 3 T e n n . A p p . 7 0 3 , 3 8 6

S .W .2 d 9 1 4 ( 1 9 6 4 ) .

                   A s a c o - te n a n t , R e e c e h a s t h e r i g h t t o u s e t h e l a n d a s h e w i s h e s a s l o n g a s h is u s e d o e s n o t i n t e r fe r e w i t h

W e l d o n ’ s u s e , a n d t h u s h e h a s n o n e e d f o r a n e a s e m e n t o f a n y k i n d . W e l d o n a r g u e s t h a t t h e t r i a l c o u r t s h o u ld h a v e

o r d e r e d t h e w a t e r li n e p l a c e d b y R e e c e o n t h e P a s s w a y P a r c e l r e m o v e d . R e e c e , a s c o - t e n a n t , h a s t h e r i g h t to u s e t h e t r a c t ,

a n d t h e r e h a s b e e n n o s h o w i n g t h a t s u c h u s e i n t e r fe r e s w i t h W e l d o n ’ s u s e o f th e P a s s w a y P a r c e l .

                   R e e c e n e x t r a i s e s t h e i s s u e w h e t h e r t h e t r i a l c o u r t e x c e e d e d i t s p o w e r in o r d e r in g t h e s a le o f t h e P a s s w a y

P a r c e l. H o w e v e r , R e e c e d o e s n o t d i s c u s s t h i s is s u e i n h i s b r ie f . T h u s , w e d e e m t h i s is s u e w a i v e d a n d w i l l n o t c o n s id e r

i t . State ex rel Dept. of Transp. v. Harvey, 6 8 0 S . W . 2 d 7 9 2 , 7 9 5 ( T e n n . A p p . 1 9 8 4 ) .

                   R e e c e ’ s f in a l is s u e a s s e r t s t h a t h e o w n s a o n e - e i g h t h ( 1 / 8 ) i n t e r e s t i n t h e P a s s w a y P a r c e l i n s te a d o f t h e o n e -

n i n t h ( 1 / 9 ) i n t e r e s t f o u n d b y t h e t r ia l c o u r t . I t a p p e a r s th a t t h e p a r t i e s t o t h i s s u i t a s w e l l a s t h e t r ia l j u d g e f a i l e d t o r e a li z e

t h a t o n l y e ig h t o f t h e o r i g i n a l n i n e c h i ld r e n o f C . R . , S r . w e r e s t i ll li v i n g a t t h e t i m e o f t r ia l . I n 1 9 7 1 , L o n H o w e ll , s o n

o f C . R . , S r . , d i e d i n t e s ta t e a n d s u r v i v e d o n l y b y h i s w i f e . T h e r e c o r d i s u n c l e a r a s t o t h e p e r c e n ta g e o f o w n e r s h ip .

T h e r e f o r e , t h i s is s u e i s to b e r e t u r n e d t o t h e t r i a l c o u r t i n o r d e r t o h o l d a h e a r in g o n t h i s m a t t e r a n d d e t e r m i n e t h e c o r r e c t

o w n e r s h ip p e r c e n ta g e s i n l i g h t o f t h e n e w i n f o r m a t i o n .

                   T h e j u d g m e n t o f t h e t r ia l c o u r t t h a t t i t l e t o t h e S p r i n g s P a r c e l i s v e s te d i n a p p e l l e e s i s r e v e r s e d , a n d t i t l e t o s a i d

p a r c e l w e s t o f t h e e x i s t i n g f e n c e i s v e s te d i n a p p e l l a n t s . T h e c a s e i s r e m a n d e d t o t h e t r ia l c o u r t f o r s u c h o t h e r

p r o c e e d i n g s a s a r e n e c e s s a r y i n c l u d i n g a d e t e r m i n a t i o n o f th e c o r r e c t p e r c e n ta g e o f o w n e r s h ip o f t h e P a s s w a y P a r c e l .

T h e j u d g m e n t is a f f i r m e d i n a l l o t h e r r e s p e c t s . C o s t s o f t h e a p p e a l a r e a s s e s s e d o n e h a l f t o a p p e l l a n t a n d o n e h a l f t o

a p p e l le e .

                                                                                                                       _________________________________
                                                                                                                       W. FRANK CRAWFORD,
                                                                                                                       PRESIDING JUDGE, W.S.

CONCUR:

____________________________________
ALAN E. HIGHERS, JUDGE



                                                                                                        14
____________________________________
HOLLY KIRBY LILLARD, JUDGE




                                       15